internal_revenue_service department of the treasury number release date index no legend person to contact badge number telephone number plr-113141-01 cc psi b5 refer reply to date july taxpayer state a city b project c agency d program e organization f a b c d e f g h i j k l dear this letter responds to your authorized representative’s letter of date and subsequently submitted correspondence taxpayer is requesting a private_letter_ruling that the redemption of the tax-exempt_bonds at any time on or after the date on which project c is placed_in_service for purposes of sec_42 of the internal_revenue_code will not preclude a determination that the project was financed with the proceeds plr-113141-01 of tax-exempt_bonds under sec_42 provided the requirements of sec_42 are otherwise satisfied taxpayer has made the following representations facts the taxpayer a state a limited_partnership was formed for the purpose of acquiring rehabilitating owning and operating a multi-family rental housing development located in city b the project is known as project c and it contains a low-income dwelling units on b agency d issued tax-exempt_bonds in the amount of c with an interest rate of d percent the proceeds of the bonds will be used to finance a mortgage loan which will pay for a portion of the construction costs of project c project c is expected to be placed_in_service on e project c’s aggregate basis is expected to be f the bonds will be repaid primarily from permanent financing provided by program e in the approximate amount of g with an interest rate of h percent in addition organization f has provided three separate loans in the approximate amounts of i j and k all bearing an interest rate of m percent fifty percent or more of the aggregate basis of each building in project c and the land on which each building is located will be financed by the tax-exempt_bonds measured at the end of the first year of the building’s credit_period the tax-exempt_bonds will be redeemed on or after the date project c is placed_in_service further all of the tax-exempt_bond proceeds will be expended on project c by the placed-in- service date law and analysis sec_42 provides a tax_credit for investment in low-income_housing buildings placed_in_service after date sec_42 provides that the amount of credit determined under sec_42 for any taxable_year with respect to any building shall not exceed the housing_credit_dollar_amount allocated to such building under sec_42 sec_42 provides that an allocation generally shall be taken into account under sec_42 only if it is made not later than the close of the calendar_year in which the building is placed_in_service sec_42 provides that sec_42 does not apply to any portion of the credit otherwise allowable under sec_42 which is attributable to eligible_basis financed by any obligation the interest on which is exempt from tax under sec_103 if - i such obligation is taken into account under sec_146 and ii principal payments on such financing are applied within a plr-113141-01 reasonable period to redeem obligations on the proceeds of which were used to provide such financing for purposes of sec_42 sec_42 provides that if percent or more of the aggregate basis of any building and the land on which the building is located is financed with such tax-exempt obligations sec_42 does not apply to any portion of the low-income_housing_credit allowable under sec_42 with respect to such building in the present case the taxpayer represents that percent or more of the aggregate basis of each building in project c and the land on which each building is located will be financed by tax-exempt_bonds measured at the end of the first year of the building’s credit_period the tax-exempt_bonds will be redeemed on or after the date project c is placed-in-service further all of the tax exempt bond proceeds will be expended on project c by the placed-in-service date accordingly based solely on the representations and relevant law as set forth above we conclude that the redemption of the tax-exempt_bonds at any time on or after the date when project c is placed_in_service under sec_42 will not in and of itself result in a determination that project c was not financed with tax-exempt_bonds under sec_42 no opinion is expressed or implied regarding the application of any other provision of the code or income_tax regulations specifically we express no opinion on whether project c qualifies for the low-income_housing tax_credit under sec_42 the validity of costs included in the project’s eligible_basis or whether the 50-percent aggregate basis requirement in sec_42 is met under the power_of_attorney on file we are sending a copy of this letter_ruling to your authorized representatives this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely harold e burghart assistant to the chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
